                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 BRETT LIEBERMAN, individually and
 on behalf of all others similarly situated,

                               Plaintiff,
           v.

 PORTAGE COUNTY, MIKE LUKAS in his individual
                                                                   OPINION and ORDER
 capacity, CORY NELSON in his individual capacity,
 DALE BOETTCHER in his individual capacity,
                                                                        18-cv-450-jdp
 JOHN DOE PORTAGE COUNTY SHERIFF’S OFFICE
 PERSONNEL in their individual capacities, and
 JOHN DOE PORTAGE COUNTY DISTRICT
 ATTORNEY’S OFFICE PERSONNEL in their
 individual capacities,

                               Defendants.


       This is a proposed class action in which plaintiff Brett Lieberman alleges that Portage

County, the county’s sheriff, and two jail officials recorded his and other jail detainees’

confidential legal communications without the detainees’ knowledge or consent. Lieberman is

asserting claims under the United States Constitution, the Wisconsin Constitution, and the

Wisconsin Electronic Surveillance Act. Two motions are before the court: (1) defendants’

motion to “strike” Lieberman’s “state law class claims,” Dkt. 24; and (2) a motion to intervene

filed by the county’s insurer, Wisconsin County Mutual Insurance Corporation (WCMIC),

Dkt. 32.

       The court will deny defendants’ motion to “strike” as premature. Defendants are

seeking a ruling that potential class members do not state a claim upon which relief may be

granted under state law. But the scope of defendants’ motion does not include Lieberman, who

is the only plaintiff in the case at this time. If defendants believe that potential class members
are subject to different defenses than Lieberman, they may raise that issue in the context of a

motion for class certification. Or if defendants believe that the class as a whole has weak claims,

they may seek dismissal of those claims after class certification. But they cannot seek dismissal

of claims that are not yet part of the case.

       The court will grant WCMIC’s motion to intervene, which Lieberman did not oppose

and defendants have stipulated to, Dkt. 42. This court routinely grants motions to intervene

filed by insurers like WCMIC that wish to obtain a coverage determination, E.g., Haley v. Kolbe

& Kolbe Millwork Co., No. 14-cv-99-bbc, 2014 WL 6982330, at *4 (W.D. Wis. Dec. 10, 2014)

(collecting cases). As WCMIC acknowledges in its motion, the court will not stay proceedings

while WCMIC seeks declaratory relief.



                                           ANALYSIS

       There is a threshold question raised by defendants’ motion to “strike:” under what

authority have defendants filed their motion? They do not cite a federal rule.

       Motions to strike generally are governed by Rule 12(f), which applies when allegations

in a pleading “are so unrelated to [a] plaintiff’s claim as to be devoid of merit, unworthy of

consideration, and unduly prejudicial.” Cooper v. McGowan, No. 17-cv-383-jdp, 2018 WL

2223671, at *5 (W.D. Wis. May 15, 2018) (internal quotations omitted). But this is not what

defendants are contending. Rather, their brief is styled as a motion to dismiss for failure to

state a claim: they say that potential class members cannot proceed on a state-law claim because

they did not comply with the prerequisites in Wis. Stat. § 893.80(1d) for bringing such a claim.

But Lieberman has not moved for class certification yet, so the claims of potential class

members are not before the court. The court cannot issue an advisory opinion about claims


                                                2
that are not yet part of the case. Flying J Inc. v. City of New Haven, 549 F.3d 538, 544 (7th Cir.

2008).

         It seems that what defendants are really trying to do is obtain an early determination

under Rule 23 that Lieberman’s state-law claims should not be certified for class treatment.

Rule 23 does not prohibit defendants from seeking a decision on class certification, Blihovde v.

St. Croix Cty., Wis., 219 F.R.D. 607, 612 (W.D. Wis. 2003), but that decision is governed by

a well-established test, Mullins v. Direct Digital, LLC, 795 F.3d 654, 657 (7th Cir. 2015), which

defendants ignore. This is reason alone for denying defendants’ motion.

         But even if the court were to apply the test for defendants, the court would deny

defendants’ motion. The arguments raised in defendants’ motion are most similar to the

question whether Lieberman’s claims are “typical” of the class, as required by Rule23(a)(3).

Generally, a plaintiff cannot represent a class if he is not subject to the same defenses as the

potential class members. Dawson v. Great Lakes Educ. Loan Servs., Inc., 327 F.R.D. 637, 643

(W.D. Wis. 2018). So if Lieberman complied with § 893.80(1d) but the potential class

members did not, that could be a ground for denying class certification. But defendants are not

making that argument. In fact, they acknowledge in a footnote that they intend to argue in a

subsequent motion that Lieberman didn’t comply with § 893.80(1d) either. Dkt. 25, at 1 n.1.

They do not explain why they aren’t making the argument now.

         If defendants believe that neither Lieberman nor the potential class members complied

with § 893.80(1d), that is not a ground for denying class certification. It is an argument for

certifying the class and then moving to dismiss the entire class action on that ground. See

Schleicher v. Wendt, 618 F.3d 679, 686 (7th Cir. 2010) (“Rule 23 allows certification of classes

that are fated to lose.”).


                                                3
       Finally, even if the court could consider at this stage of the proceedings whether

potential class members complied with § 893.80(1d), the court would deny defendants’

motion. The parties debate many issues about the application of § 893.80(1d) in their briefs,

but defendants simply ignore Lieberman’s argument that potential class members

“substantially complied” with Wis. Stat. § 893.80(1d), which is usually sufficient. See Townsend

v. Neenah Joint Sch. Dist., 2014 WI App 117, ¶ 23, 358 Wis. 2d 618, 632, 856 N.W.2d 644,

651 (“‘[S]ubstantial compliance’ rather than strict compliance is and always has been the

standard for considering whether a notice complies with Wis. Stat. § 893.80(1d).”). Because

defendants failed to develop an argument on this issue, the court concludes that defendants

have forfeited it for the purpose of their motion. Defendants are free to raise any issues about

class certification in a Rule 23 motion or about the merits in a summary judgment motion, but

they have not shown that they are entitled to any relief at this time.



                                            ORDER

       IT IS ORDERED that:

       1. Defendants’ motion to “strike” the state-law class claims, Dkt. 24, is DENIED.

       2. Wisconsin County Mutual Insurance Corporation’s motion to intervene, Dkt. 32,
          is GRANTED, and the parties’ stipulation, Dkt. 42, is APPROVED.

       Entered January 24, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               4
